Citation Nr: 1502260	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for pulmonary fibrosis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran had active military service from June 1959 to June 1963.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to a temporary paper file, the Veteran has paperless claims files in Virtual VA and the Veterans Benefits Management System (VBMS).  

In February 2009, the Board remanded the claim of entitlement to a compensable disability rating for pulmonary fibrosis to the RO for further development and consideration.  In a September 2010 decision, the Board denied entitlement to a compensable disability rating for the pulmonary fibrosis, also a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In a February 2011 Order, the Court granted a Joint Motion asking the Court to vacate the Board's decision denying these claims and to remand them to the Board for further development and readjudication.  Thus, to comply with the Court's Order, the Board in turn remanded these claims to the RO in September 2011.  

In May 2013, the RO issued a supplemental statement of the case (SSOC) continuing to deny these claims and returned the file to the Board for further appellate review of them.  In an April 2014 decision, the Board again denied these claims.  In July 2014, the Veteran's attorney filed a Notice of Appeal to the Court in response to that April 2014 Board decision continuing to deny these claims.  However, the Veteran unfortunately since has died, requiring summary dismissal of his appeal, albeit without any prejudice to a substituted party processing these claims to completion.



FINDINGS OF FACT

1.  In an April 2014 decision, the Board denied these claims of entitlement to a compensable disability rating for the service-connected pulmonary fibrosis and a TDIU.  

2.  In July 2014, a Notice of Appeal to the Court was filed in regards to the Board's April 2014 decision continuing to deny these claims.  

3.  In November 2014, the Veteran died, and his attorney resultantly filed an unopposed motion to dismiss this appeal because of the Veteran's death.  

4.  Because of the Veteran's death and because the Court did not receive any request that another party be substituted for the Veteran to process these claims to completion, the Court vacated the Board's April 2014 decision in December 2014.  


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2014 decision, the Board denied these claims of entitlement to a compensable disability rating for the service-connected pulmonary fibrosis and a TDIU.  In response, the Veteran's attorney filed a Notice of Appeal to the Court in July 2014.  But in November 2014 the Veteran's attorney filed a motion to dismiss the appeal after learning of the Veteran's death.  Several days later, the Veteran's attorney provided the Court a copy of the death certificate.  A copy of the death certificate also is in the Veteran's electronic claims file.  

Because of the Veteran's death, and the fact that the Court did not receive a request from another party to be substituted for him to process these claims to completion, the Court granted the attorney's motion to dismiss the appeal and vacated the Board's April 2014 decision.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that an accrued-benefits claimant may request substitution before the Court or permit the Board's decision to be vacated).  The appeal before the Court was dismissed for lack of jurisdiction.

It is indeed unfortunate that this Veteran died during the pendency of this appeal.  As a matter of law, however, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 


The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  This request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which this claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


